of Order of Su-SuCourt, New York County (Irma Vidal Santaella, J.), entered on or about May 23, 1989, which, inter alia, denied plaintiffs motion for summary judgment, is unanimously reversed, on the law, and the plaintiffs motion for summary judgment granted, with costs.
In this action for breach of a written agreement to lease weighing scales, it is clear that the period of the lease was 24 months and not 24 years. Defendants’ argument, supported only by an attorney’s affidavit, that the lease is for 24 years and that payments are current is untenable in light of the evidence presented by the plaintiff. It is clear that the number "24”, inserted in a section of the lease agreement headed "Initial Term of Lease (No. of years)”, meant 24 months and not 24 years. Thus, when the monthly payments were not made, plaintiff had the right to accelerate the payments and was entitled to summary judgment. Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Smith, JJ.